Case 2:19-cV-OOO48-NDF Document 12 Filed 03/29/19 Page 1 of 2

l`N THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOM]NG
J`IMMIE G. BILES, JR., MD,
Plaintid`,
v.
JOHN HENRY SCH`NEIDER, JR.;

MICHELLE RENE SCHNEIDER;
and MEDPORT, LLC .

vVV`/VVVV`_/VV

Defendants.

 

ORDER GRANTING REQUEST FOR EXPEDI'I'ED SUBPOENA
AND NOTICE TO DEFENDANT

 

This matter comes before the Court on Plaintijf’s request for an expedited
subpoena under Fed. R. Civ. P. 45. 'I'he Court has considered Plaintift’s request, relevant
law, and is fully informed on the subject Plaintiff’s request for an expedited subpoena is
GRANTED.

This matter seeks to enforce a contract between the litigants that ended prior
litigation in this Court. The Court granted Plaintift’s request for temporary restraining
order, requiring defendants to remove all information regarding Dr. Biles &om any and
all intemet sites, including Faeebook and Healthcare-Malpractice.com. A hearing on
preliminary injunction will occur on April 4, 2019 at 1230 P.M. Through oral motion
Plaintiii' requests the Court allow a subpoena for the production of documents relevant to
the request for a preliminary injunction PlaintiB` requests the subpoena issue with
simultaneous notice (as opposed to prior notice) to the Defendants, that the subpoena

response occurs in an expedited fashion, and that the subpoena issues prior to the

  

Case 2:19-CV-OOO48-NDF Document 12 Filed 03/29/19 Page 2 of 2

mandate of Fed. R. Civ. P. 26 (d)(l). For good cause shown and in light of the upcoming
hearing on preliminary injunction, the Court finds time is of the essence and GRANTS
Plaintiff’s request as follows:
l. Plaintiff may subpoena records related to healthcare-malpractice.com and/or the
defendants h'orn Jtech Communications (Jtech), the host of the website at issue.
2. Jtech shall produce all documents in an expedited fashion and in a manner and
format agreeable to Jtech and Plaintiff’s counsel no later than 5:00 P.M. Tuesday,
April 2, 2019.
3. Jtech shall retain all records and information related to the defendants and
healthcare-malpractice.com until further order of the Court.
4. Notice may be served on Defendants by overnight mail and the notice and the
subpoena may be sent simultaneously
Daredrhisz9"' day ofMar¢h, 2019. -` " .:

  
 

L.c -,_ -
UNHED srArE MAGISTRATE JUDGE_ _

